DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunster (US 2013/0186654).
Regarding claim 1, Dunster discloses a fire extinguishing system comprising: 
a plurality of fire extinguishing injectors (200, 202) filled with fire extinguishing chemicals (Paragraph 20), the fire extinguishing injectors configured to be installed in a vehicle (Paragraph 1) to be able to inject the fire extinguishing chemical to a tire (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The injectors are capable of being placed as desired); and a fire detection line (The line including the sensor, leading to the control 122) installed to connect between the plurality of fire extinguishing injectors (Figure 2, The line runs from the sensor, to the control unit, to the injectors), wherein each of the fire extinguishing injectors is configured to inject the fire extinguishing chemical when a fire of the tire is detected through the fire detection line (Paragraphs 18 and 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunster in view of Wirenga (US 2004/0216903).
Regarding claim 2, Dunster discloses the fire extinguishing system of claim 1, wherein each of the fire extinguishing injectors comprises: a pressure generator in which a pressure generation chemical is installed to generate an injection pressure (Paragraph 29, The tanks may include a pyrotechnic initiator, as the first (base) tank, connected to the tank including the extinguishing chemical; Pyrotechnic initiators include a pressure generator with a pressure generation chemical installed to generate an injection pressure (Wikipedia)) and a tank filled with the fire extinguishing chemical (Figure 6, and Paragraph 20, the lower (2nd tank) is filled with the extinguishing chemical), but fails to disclose the individual nozzle having a plurality of injection holes.
Wirenga discloses an extinguisher that includes a nozzle with a plurality of injection holes (144).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster with the disclosures of Wirenga, providing each individual nozzle to have a plurality of injection holes, in order to provide for a desired dispersion of the extinguishing fluid.
Regarding claim 3, Dunster in view of Wirenga discloses the fire extinguishing system of claim 2, wherein: the fire detection line (The line including the sensor, leading to the control 122) is connected to the pressure generator(Paragraph 29, pyrotechnic initiator) to generate the injection pressure due to the pressure generation chemical when a fire is detected through the fire detection line (The limitation is interpreted as a recitation of intended use; The initiator performs the claimed function); and the tank is coupled to the pressure generator to allow the fire extinguishing chemical in the tank to be injected through the injection holes due to action of the injection pressure generated by the pressure generator (Paragraph 29, The generator actuates the secondary cylinder, which injects the fluid through the injection holes of the nozzle).
Regarding claim 4, Dunster in view of Wirenga discloses the fire extinguishing system of claim 2, wherein: an ignition agent coupled to the pressure generation chemical is installed at the pressure generator (Wikipedia, a pyrotechnic initiator includes a pyrotechnic composition, which Examiner interprets as an ignition agent; gunpowder is amongst the known initiator); the ignition agent is connected to the fire detection line to be ignited by the fire detection line (The pyrotechnic initiator is coupled to the sensor line); and the pressure generation chemical is configured to be ignited due to ignition of the ignition agent and thus the injection pressure is generated (Wikipedia, the igniter ignites the gas generation chemical, which provides the injection pressure).
Regarding claim 5, Dunster in view of Wirenga discloses the fire extinguishing system of claim 4, wherein the fire extinguishing chemical fills in the tank to be located below the pressure generation chemical and the ignition agent (Paragraph 29 and Figure 6), but is silent as to whether the ignition agent is inserted into and located in a center of the pressure generation chemical.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the pyrotechnic initiator to include the ignition agent is inserted into and located in a center of the pressure generation chemical, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
One of ordinary skill in the art would have recognized that the agent and generation chemical are arranged as necessary to provide for proper function of the pyrotechnic initiator.	
Regarding claim 8, Dunster in view of Wirenga discloses the fire extinguishing system of claim 4, wherein the fire detection line includes an inner core line (Wikipedia, bridgewire), a gunpowder filling to surround the inner core line (Wikipedia, the gunpowder is placed about the bridgewire, and wherein the fire detection line is configured to generate a flame to transmit the flame to the ignition agent when the fire detection line is in contact with a fire (Wikipedia, the bridgewire is heated when the detection line is in contact with a fire) occurring at the tire (The limitations is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The device is capable of operating when in contact with a fire at the tire), but is silent as to whether a sheath material surrounds the gunpowder.
Wirenga discloses a device that includes a sheath material (150) surrounding the elements of a generator (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster in view of Wirenga to include the gunpowder to be covered by a sheath, in order to provide for security of the components of the generator.
Regarding claim 9, Dunster in view of Wirenga discloses the fire extinguishing system of claim 2, but fails to disclose wherein the pressure generator is screw- engaged with the tank.
Wirenga discloses a system wherein a pressure generator is screw engaged with a tank (Figure 2, The generator is screw engaged at threads 166).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster in view of Wirenga to include the generator screw engaged with the tank, in order to provide for the capability to readily replace worn or damaged components, as disclosed by Wirenga (Paragraph 23).
Regarding claim 10, Dunster in view of Wirenga discloses the fire extinguishing system of claim 2, wherein: a lower portion of the tank is formed in a truncated cone shape (Wirenga, Figure 1); and the injection holes are formed in an inclined side surface portion and a bottom surface portion in the lower portion of the tank of the truncated cone shape (Wirenga, Figure 1).
Regarding claim 11, Dunster in view of Wirenga discloses the fire extinguishing system of claim 2, wherein the pressure generation chemical comprises solid fuel prepared with sorbitol and potassium nitrate (KNO3) (Wikipedia, Pyrotechnic Composition, sorbitol being used with potassium nitrate is a known pressure generation chemical).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dunster in view of Wirenga and Wedowski (US 9573005).
Regarding claim 6, Dunster in view of Wirenga discloses the fire extinguishing system of claim 4, further comprising: a signal transfer line connected to the ignition agent of the pressure generator in at least one fire extinguishing injector among the plurality of fire extinguishing injectors and configured to transmit a fire detection signal when the ignition agent is ignited (The line from the control to the initiator; Paragraph 18, The initiator receives signals from the control); a controller (122) connected to the ignition agent through the signal transfer line and configured to receive the fire detection signal through the signal transfer line and output a control signal (Paragraph 18), but fails to disclose the control signal notifying occurrence of the fire, or a notification device configured to be operated to notify the occurrence of the fire in response to the control signal which is output from the controller.
Wedowski discloses an extinguishing system that includes a control unit connected to a sensor and optical alarm device (notification device). The control unit issues a control signal to the alarm device (6) to issue an alarm notifying occurrence of a fire (Column 5, lines 34-40 and Column 6, lines 21-23).
It would have been obvious to one having ordinary skill in the art before the effective filing  date of the claimed invention to modify Dunster in view of Wirenga with the disclosures of Wedowski, providing the system to include the controller (Dunster, 122) outputting a control notifying occurrence of the fire, a notification device (Wedowski, 6) configured to be operated to notify the occurrence of the fire in response to the control signal which is output from the controller (Wedowski, Column 5, lines 34-40 and Column 6, lines 21-23), in order to provide for additional protection to a user.	
Claim(s) 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunster in view of Wirenga and Holland (US 2004/0226726).
Regarding claim 12, Dunster in view of Wirenga discloses the fire extinguishing system of claim 2, but fails to disclose wherein each fire extinguishing injector further includes a cover coupled to an outer surface of the tank to seal the injection holes; and the cover is detachably coupled to the tank due to the injection pressure of the fire extinguishing chemical in the tank, which acts through the injection holes;
or as to claim 13, wherein a plurality of hooks are formed on the cover so that the cover is engaged with the tank due to the plurality of hooks; and each of the plurality of hooks has a shear portion formed to be sheared when a higher level of the injection pressure is applied to the cover due to the fire extinguishing chemical when the cover is engaged
or as to claim 14, wherein the cover includes a plurality of separated cover members.
Holland discloses a device wherein a fire extinguishing injector further includes a cover (316, 316) coupled to an outer surface of a tank (312), to seal injection holes (Paragraph 38, line 5, perforations of the tube 312) (Figure 3, the lower edges of the cover 316 seal the perforations of the tube); and the cover (316, 316) is detachably coupled to the tank (Paragraph 38, The cover is ruptured from the tank when sufficient pressure is provided by the generator);
and as to claim 13, wherein a plurality of hooks (Examiner’s Annotated Figure 1) are formed on the cover so that the cover is engaged with the tank due to the plurality of hooks (Examiner’s Annotated Figure 1, the hooks receive the bottom edge of the tank); and each of the plurality of hooks has a shear portion (Examiner’s Annotated Figure 1) formed to be sheared when a higher level of the injection pressure is applied to the cover (Paragraph 38, The shear portion is ruptured from the tank when sufficient pressure is provided by the generator)
and as to claim 14, wherein the cover includes a plurality of separated cover members (Figure 3, There are two separated cover members 316).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster in view of Wirenga with the disclosures of Holland, providing a fire extinguishing injector that further includes a cover (Holland, 316, 316) coupled to an outer surface of a tank (Dunster, 206), to seal injection holes (Wirenga, 144) (Holland, Figure 3, the lower edges of the cover 316 seal the perforations of the tube); and the cover (Holland, 316, 316) is detachably coupled to the tank (Holland, Paragraph 38, The cover is ruptured from the tank when sufficient pressure is provided by the generator);
and as to claim 13, wherein a plurality of hooks (Examiner’s Annotated Figure 1) are formed on the cover so that the cover is engaged with the tank due to the plurality of hooks (Examiner’s Annotated Figure 1, the hooks receive the bottom edge of the tank); and each of the plurality of hooks has a shear portion (Examiner’s Annotated Figure 1) formed to be sheared when a higher level of the injection pressure is applied to the cover (Holland, Paragraph 38, The shear portion is ruptured from the tank when sufficient pressure is provided by the generator)
and as to claim 14, wherein the cover includes a plurality of separated cover members (Holland, Figure 3, There are two separated cover members 316), in order to provide for a device that operates to provide extinguishing fluid at a desired pressure, as disclosed by Holland (Paragraph 38).
Dunster in view of Wirenga and Holland further discloses the cover (316, 316) is detachably coupled to the tank due to the injection pressure of the fire extinguishing chemical in the tank (Dunster, 200, 204, 206), which acts through the injection holes (Holland, Paragraph 38, as modified)
and wherein the shear portion (Examiner’s Annotated Figure 1) is formed to be sheared when a higher level of the injection pressure is applied to the cover due to the fire extinguishing chemical when the cover is engaged (As modified).

    PNG
    media_image1.png
    376
    521
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 15, Dunster in view of Wirenga discloses the fire extinguisher of claim 2, but fails to disclose wherein in the tank, each of the injection holes is formed in a blocked structure so that a thickness of each portion of the injection holes is set to be smaller than a thickness of other portion of the tank; and when the injection pressure of the fire extinguishing chemical in the tank is applied, each portion of the injection holes is damaged to form a hole to allow the fire extinguishing chemical in the tank to be injected.
Holland discloses a device wherein in a tank (314), each of injection holes (318) is formed in a blocked structure so that a thickness of each portion of the injection holes is set to be smaller than a thickness of other portion of the tank (Figure 3, the portions of the opening of the tank include a thinner material formed by the burst shim, which are thinner than the walls of the tank); and when the injection pressure of the fire extinguishing chemical in the tank is applied, each portion of the injection holes is damaged to form a hole to allow the fire extinguishing chemical in the tank to be injected (Paragraph 38, the burst shims are destroyed within the holes, allowing the chemical to be injected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunster in view of Wirenga with the disclosures of Holland, providing each of injection holes (Wirenga, 144) is formed in a blocked structure so that a thickness of each portion of the injection holes is set to be smaller than a thickness of other portion of the tank (Holland, Figure 3, the portions of the openings of the nozzle include a thinner material formed by a burst shim, which are thinner than the walls of the tank); and when the injection pressure of the fire extinguishing chemical in the tank is applied, each portion of the injection holes is damaged to form a hole to allow the fire extinguishing chemical in the tank to be injected (Holland, Paragraph 38, the burst shims are destroyed within the holes, allowing the chemical to be injected), in order to provide for a device that operates at a desired pressure, as disclosed by Holland (Paragraph 38). 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The limitation “a resistor connected between the two conductive lines, wherein the two conductive lines are provided to be fused to each other and short circuited when the ignition agent” is not anticipated or made obvious by the prior art. The structure provides an integrated structure that provides for shut off in the instant of ignition. The prior art devices fail to contemplate shut-off. Examiner finds no prior art combinable to arrive at the claimed structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752